UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly period ended June 30, 2012 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-13888 CHEMUNG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New York 16-1237038 (State or other jurisdiction of incorporation or organization) I.R.S. Employer Identification No. One Chemung Canal Plaza, P.O. Box 1522, Elmira, NY (Address of principal executive offices) (Zip Code) (607) 737-3711 or (800) 836-3711 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES:XNO: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES:XNO: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] Accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES:NO:X The number of shares of the registrant's common stock, $.01 par value, outstanding on August 10, 2012 was 4,578,012. EXHIBIT INDEX Chemung Financial Corporationis filing this Amendment No.1 (the "Form 10-Q/A") to the Registrant's Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 (the "Form 10-Q"), filed with the Securities and Exchange Commission ("SEC") on August 13, 2012, for the sole purpose offurnishing the Interactive Data File as Exhibit 101. The Interactive Data File contained an incorrect Entity Central Index Key and was inadvertentley omitted from the Form 10-Q as originally filed due to unanticipated technical difficulties. No other changes have been made to the Form-10-Q. This Form 10-Q/A continues to speak as to the original filing date of the Form 10-Q, does not reflect events that may have occured subsequent to the original filing date, and does not modify or update any related disclosures in the Form 10-Q. 3.1Certificate of Incorporation of Chemung Financial Corporation dated December 20, 1984.Filed as Exhibit 3.1 to Registrant’s Form 10-K filed with the SEC on March 13, 2008 and incorporated herein by reference. 3.2Certificate of Amendment to the Certificate of Incorporation of Chemung Financial Corporation, dated March 28, 1988.Filed as Exhibit 3.2 to Registrant's Form 10-K filed with the SEC on March 13, 2008 and incorporated herein by reference. 3.3Certificate of Amendment to the Certificate of Incorporation of Chemung Financial Corporation, dated May 13, 1998.Filed as Exhibit 3.4 of the Registrant's Form 10-K for the year ended December 31, 2005 and incorporated herein by reference. 3.4Amended and Restated Bylaws of the Registrant, as amended to May 16, 2012. Filed as Exhibit 3.1 to the Registrant’s Current Report on Form 8-K filed with the SEC on May 18, 2012 and incorporated herein by reference. 10.1Change of Control Agreement with Mark A. Severson.Filed as Exhibit 10.1 to the Registrant’s Current Report on Form 8-K filed with the SEC on May 18, 2012 and incorporated herein by reference. 31.1Certification of President and Chief Executive Officer of the Registrant pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. 31.2Certification of Treasurer and Chief Financial Officer of the Registrant pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. 32.1Certification of President and Chief Executive Officer of the Registrant pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. §1350. 32.2Certification of Treasurer and Chief Financial Officer of the Registrant pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. §1350. 101.INSInstance Document 101.SCHXBRL Taxonomy Schema 101.CALXBRL Taxonomy Calculation Linkbase 101.DEFXBRL Taxonomy Definition Linkbase 101.LABXBRL Taxonomy Label Linkbase 101.PREXBRL Taxonomy Presentation Linkbase
